FOR PUBLICATION


ATTORNEYS FOR APPELLANT:                  ATTORNEYS FOR APPELLEE
                                          PETER C. KESLING:
THOMAS G. BURROUGHS
RONALD G. SENTMAN                         GEORGE T. PATTON, JR.
Katz & Korin, PC                          Bose McKinney & Evans LLP
Indianapolis, Indiana                     Indianapolis, Indiana

                                          BRENT E. INABNIT
                                          KEVIN E. WARREN
                                          Sopko, Nussbaum, Inabnit & Kaczmarek
                                          South Bend, Indiana

                                          ATTORNEYS FOR APPELLEES
                                          CHRISTOPHER K. KESLING, ADAM
                                          KESLING AND EMILY KESLING:

                                          ROBERT W. WRIGHT
                                          Dean-Webster Wright LLP
                                          Indianapolis, Indiana

                                          SHAW R. FRIEDMAN
                                          Friedman & Associates, P.C.
                                          LaPorte, Indiana

                                          CARMEN M. PIASECKI
                                          THOMAS H. SINGER

                                                                        FILED
                                          Nickle & Piasecki
                                          South Bend, Indiana
                                                                    May 02 2012, 9:11 am

                             IN THE                                        CLERK
                                                                         of the supreme court,

                   COURT OF APPEALS OF INDIANA                           court of appeals and
                                                                                tax court




ANDREW C. KESLING, individually and as    )
Trustee of the Andrew C. Kesling Trust,   )
                                          )
      Appellant,                          )
                                          )
             vs.                          )    No. 45A03-1106-PL-271
                                          )
PETER C. KESLING, et al.,                 )
                                          )
      Appellees.                          )
                         APPEAL FROM THE LAKE SUPERIOR COURT
                            The Honorable John R. Pera, Special Judge
                                 Cause No. 45D10-0907-PL-94


                                               May 2, 2012

                                  OPINION - FOR PUBLICATION

BROWN, Judge


        In this interlocutory appeal, Andrew C. Kesling, individually and as Trustee of the

Andrew C. Kesling Trust Dated March 28, 2001 (the “Trust”), appeals the judgment of

June 23, 2011 (the “Judgment”) in favor of his father, Peter Kesling.1 Andrew raises two

issues which we consolidate and restate as whether the court abused its discretion in

concluding that Peter was entitled to rescission of agreements entered into on June 25,

2004. We reverse and remand.

        The relevant facts follow. In 1955, Harold Kesling, who was Peter’s father, along

 with Peter and Peter’s brother David Kesling, founded TP Orthodontics, Inc. (“TPO”),



        1
          This lawsuit was initiated on January 10, 2008, by Christopher, Adam, and Emily Kesling (the
“Siblings”), siblings of Andrew, naming Andrew, the Trust, Peter, and TP Orthodontics, Inc. (“TPO”) (a
closely held corporation owned by the family and discussed below) as defendants, in which they asserted
that they were each entitled to purchase certain shares of TPO stock. On February 29, 2008, Peter, as part
of his answer to the Siblings’ complaint, asserted a cross-claim against Andrew which is the subject of
this appeal. Andrew’s answer also asserted a cross-claim against Peter which the court in its Judgment
denied as moot, and on which Andrew makes argument in his appellate briefs. Further, TPO asserted
claims against Peter which the court severed prior to the 2010 trial. This appeal was timely filed under
Ind. Appellate Rule 14(A) as a matter of right.

        Also, in its Judgment the court denied the Siblings’ request for relief as moot because “[a]ll of the
stock at issue is being returned to Peter” pursuant to rescission. Appellant’s Appendix at 41. In their
complaint, the Siblings alleged five counts: Count I, breach of fiduciary duty; Count II, tortious breach of
duty of good faith and fair dealing; Count III, actual fraud; Count IV, constructive fraud; and Count V,
breach of contract.

                                                     2
which is in the business of developing, marketing, and selling orthodontic devices.2

TPO is a closely held corporation and is organized under Subchapter S of the Internal

Revenue Code. At TPO’s incorporation, Peter was made the president of the board.

Harold’s wishes were that TPO would remain a family business.

       The corporate by-laws, adopted in 1956, set forth the method for transferring stock

in TPO:

               (1)    By delivery of the certificate endorsed either in blank or to a
       specified person by the person appearing by the certificate to be the owner
       of the shares represented thereby; or

               (2)    By delivery of the certificate and a separate document
       containing a written assignment of the certificate or a power of attorney to
       sell, assign, or transfer the same or the shares represented thereby, signed
       by the person appearing by the certificate to be the owner of the shares
       represented thereby. Such assignment or power of attorney may be either
       in blank or to a specified person.

Exhibit 1 at 26.

       In 1973, the TPO shareholders entered into an agreement which restricted a

shareholder’s ability to transfer shares of TPO to a non-shareholder, noting that “the

parties desire by mutual agreement to protect the small business corporation classification

from destruction due to the transfer of shares to persons not now shareholders.” Exhibit 3

at 1. On July 8, 1993, this agreement was amended and restated (the “Shareholder

Agreement”), noting that “all of its shareholders, hereinafter collectively referred to as

‘Shareholders’, WITNESSETH:” and reiterating at the outset that “the parties desire by

mutual agreement to protect the small business corporation qualification by restricting the


       2
          Harold, Peter, and David made up the initial board of directors of TPO. However, TPO was a
joint venture of the Kesling family and the Rocke family, including Doctor Robert Rocke.
                                                 3
transfer of shares to persons not now shareholders” and that “there are now voting and

non-voting shares of [TPO] having the same rights and privileges, except voting rights.”

Exhibit 4 at 1. The Shareholder Agreement stated the following:

            1.     Any present Shareholder shall not be limited in the transfer of
      any of his or her voting or non-voting [TPO] shares to other existing
      Shareholders of [TPO].

               2.     Each and all of the Shareholders hereby gives to [TPO] the
      first right to purchase for cash, or on such terms as may be agreeable to the
      parties, any voting and/or non-voting shares hereafter offered for transfer to
      a person not at the time of transfer then Shareholders of [TPO]. This first
      right to purchase shall cover both voluntary and transfers by operation of
      law. The said first right to purchase shall exist for a period of ninety (90)
      days from the date of written notice by a Shareholder to [TPO] of an offer
      to sell or from the date that any certificates are tendered to [TPO] for
      transfer to a new Shareholder, whichever is the earlier. Beginning on the
      ninety-first (91st) day . . . the existing Shareholders of [TPO] shall have the
      right to purchase all of the offered shares as a group, or as individuals. This
      right to purchase in the Shareholders shall extend for ninety (90) days . . . .

                                        *****

              6.    Where a transfer is to occur because of the death of a
      Shareholder, the first purchase right of the Corporation shall expire at the
      close of the ninety-first (91st) day (a) after the death of a Shareholder, or
      (b) after appointment of a Personal Representative of his estate, whichever
      event is later in time. Death of a Shareholder shall not create a right of
      purchase in the Corporation where the voting and/or non-voting shares of a
      deceased Shareholder are bequeathed or distributed by the estate to persons
      who are existing Shareholders of the Corporation or the gift is to one or
      more individuals who qualifies under IRS regulations as a Sub-Chapter S
      eligible shareholder and who will agree in writing to be bound by this
      Agreement, or any agreement amendatory hereto as a replacement
      numerically for the deceased Shareholder.

              7.    Upon failure of the Corporation and individual Shareholders
      to exercise their rights to purchase within the time limits granted hereunder,
      the shares offered for transfer and the shares transferred by Will or by
      intestate succession shall be reissued to the new transferees subject to the
      terms and restrictions of this Agreement.

                                            4
            8.     All existing outstanding voting and non-voting shares shall be
      endorsed to show that their transfer is subject to the provisions of this
      Agreement.

                                        *****

             12.    This Agreement shall be binding on the parties and their
      respective heirs, Personal Representatives, successors and assigns. . . .

Exhibit 4A at 1-5.

      On September 24, 1999, a special meeting of the Board of Directors was held in

which Peter, Andrew, and David were present and in which Peter held a voting proxy for

Christopher Kesling; the minutes of the meeting noted that “[a] majority of the directors

were present for the transaction of business.” Exhibit 5A. At the meeting, a variety of

topics were addressed including “a proposed resolution governing requests to transfer

shares into the name of a revocable trust.” Id. The following resolution (the “1999

Resolution”) was unanimously adopted:

      “WHEREAS, David L. Kesling and Sharon F. Kesling have requested
      transfer of their shares of [TPO] stock into certain revocable trusts;

      WHEREAS, it is likely that other shareholders will also desire to also
      transfer shares into revocable trusts;

      WHEREAS, the Corporation has a stock purchase Agreement dated July 8,
      1993, which restricts transfer of the shares to persons who are not presently
      shareholders of the Corporation; and

      WHEREAS, it is in the best interests of the Corporation to develop a policy
      for handling such requests for transfer of shares to a revocable trust.

      NOW, THEREFORE, BE IT AND IT IS HEREBY RESOLVED that:

      1.     The Corporation shall accept requests for transfer of shares into a
             revocable trust, provided that each of the terms set forth in this
             resolution have been performed.

                                           5
      2.        Any shareholder requesting transfer of his or her shares into a trust
                must deliver a copy of the first and last (or signature) pages of the
                Trust, together with a copy of all dispositive provisions of the Trust,
                to establish that the income of the trust will be paid solely to a
                shareholder and that, upon the death of the shareholder, the Trust
                will distribute the shares to the estate of the shareholder, subject to
                any stock purchase Agreement in effect at that time. Presently, the
                stock purchase Agreement gives the Corporation the first right to
                purchase all or part of the shares prior to any distribution to a new
                shareholder. The Trust shall also contain no provisions which would
                disqualify the Corporation as a Small Business Corporation under
                Sub-Chapter S of the Internal Revenue Code.

      3.        The shareholder shall enter into an agreement in writing with the
                Corporation to the effect that the shareholder (a) will not alter or
                change the dispositive provisions of the Trust without the approval
                of the Corporation and (b) acknowledges that the Corporation shall
                not transfer on the transfer books of the Corporation the shares held
                in trust to any person in violation of the stock purchase Agreement
                then in effect.

Id. The minutes from the meeting also noted that Peter was stepping down as Chairman

of the Board of Directors but that he would continue as a member of the board. The

minutes were signed by Andrew, as President, and Peter, as Chairman.

      In 2001, prior to the annual shareholder meeting,3 Andrew contacted Attorney

Daniel Lewis, who was TPO’s assistant secretary and had served as TPO’s attorney for


      3
          The minutes of the annual shareholder meeting held on May 26, 2001, stated:

      The following shareholders were present in person:

                Doctor Peter C. Kesling                 5,898 voting shares
                Doctor David L. Kesling                 1,121 voting shares
                Doctor Christopher K. Kesling             441 voting shares
                Andrew C. Kesling                         540 voting shares
                Sharon F. Kesling                         801 voting shares
                Daniel E. Lewis, Jr., Personal
                 Representative of the Estate
                 Of R. Thomas Rocke                      265 voting shares

      A total of 9,066 shares were represented in person or 74.98% of the 12,090 voting shares
                                                   6
many years, as well as personal attorney for both Peter and Andrew, about estate

planning advice. On March 28, 2001, Andrew formed the Andrew C. Kesling Trust

Dated March 28, 2001 (the “Trust”), by executing a Declaration of Revocable Living

Trust (the “Trust Declaration”). The Trust Declaration states at the top: “I, ANDREW C.

KESLING . . . declare that by this instrument I am creating the Andrew C. Kesling Trust.

Initially, I shall act as Trustee. By acceptance of this instrument, I and any Successor

Trustee agree to administer the trust according to the terms of this instrument.” Exhibit 7

at 1. The Trust Declaration names “Andrew C. Kesling” as grantor as well as trustee

during his life, and he signed the document as both grantor and trustee. Id. Section 1.02,

which defines “Trustee,” also notes that Andrew’s wife, Dorothy R. Kesling, was to act

as trustee upon Andrew’s death or if he should become incapacitated or resign, and that

upon Dorothy’s resignation or incapacity, James W. Kaminski was to act as trustee. Id.

The Trust Declaration also named a “Trust Committee” for appointing successor trustees,

as well as removing a current trustee after Andrew’s death, which was comprised of

Peter, Daniel Lewis, and James Kaminski. Id. at 1-2. Also, as grantor, Andrew reserved

under Article Eight “the right to amend, modify, or revoke this Agreement, in whole or in

part, at any time or times, by notice in writing delivered to the Trustee . . . effective

immediately upon actual delivery to the Trustee.” Id. at 25.




       issued and outstanding. Andrew C. Kesling declared that there was a quorum of
       shareholders present for the transaction of business.

Exhibit 6A.

                                            7
       Section 2.01, entitled “Funding,” states that “I hereby transfer to the trust estate

the property listed in Exhibit ‘A’ attached hereto,” and Exhibit A listed, among other

things, Andrew’s shares of TPO voting and non-voting stock (540 and 3,488 shares,

respectively).   Id. at 2, 34.   Also, Section 2.03, entitled “Distributions,” stated the

following:

       The Trustee shall distribute to or for my benefit and/or the benefit of my
       wife, Dorothy R. Kesling, all of the net income and so much of the
       principal as I shall direct in writing. In the event of my incapacity, the
       Trustee may distribute to or for the benefit of Dorothy R. Kesling so much
       of the net income and principal as the Trustee shall determine in its sole
       discretion to be necessary or appropriate for the health, maintenance and
       support of either of us. . . .

Id. at 2-3.

       Article Three, which governs disposition of the Trust’s property upon Andrew’s

death, directs that the assets be allocated into a marital fund, in which a separate trust

would be formed for the benefit of Dorothy, and a family fund for distribution to

Andrew’s four children and their descendants. Section 3.08 is entitled “Family Disaster”

and states that “[i]n the event [Dorothy] fails to survive my death, and in the further event

there are no descendants of mine surviving my death, then the Trustee shall distribute the

trust estate as follows,” and further states that Andrew’s TPO shares “shall be sold to that

corporation in accordance with the terms of the Shareholders Agreement then in effect.”

Id. at 8. Also, Article Five listed the powers of the trustee and included, under Section

5.01(e), the power:

       To vote any corporate stock, either in person or by proxy, with or without
       power of substitution, except that if the possession of this power as to any
       security would adversely affect the issuing company or the Trustee’s ability
       to retain or vote such security, the Trustee shall vote such security as
                                             8
       directed by the income beneficiary or beneficiaries of the trust in which the
       security is held.

Id. at 14. Finally, Paragraph 8.01 denoted the power reserved by the grantor and stated:

“I reserve, during my lifetime, the right to amend, modify or revoke this Agreement, in

whole or in part, at any time or times, by notice in writing to the Trustee, and such

amendment, modification or revocation shall be effective immediately upon actual

delivery to the Trustee.” Id. at 25.

       In February 2004, at a time in which Andrew was serving as the CEO of TPO and

Doug Biege was serving as President, tension developed between Andrew and Peter

regarding Andrew interfering with Biege’s duties as President, and Peter made a decision

to remove Andrew from TPO’s day-to-day operations. After a conversation between

Peter and Andrew, however, Peter decided not to remove Andrew. However, in May

2004, tension between Peter and Andrew resurfaced, and Andrew told Peter that Peter

had “three choices. . . . [Andrew] said, I can buy you out; you can buy me out; or we can

sell the company.” Transcript at 503. Soon after, Andrew became “really shocked”

when Peter told him that he decided to sell Andrew “enough [voting stock] to give

[Andrew] 51 percent.” Id. at 503-504. Peter made this decision because Andrew “had

been running the Company for 20 years or so” and was “definitely the better

businessman” of Peter’s children. Id. at 1065.

       Peter informed TPO’s Board of his intention to sell a majority interest in TPO to

Andrew, and on May 15, 2004, the Board “noted and approved . . . the sale of 5,410




                                            9
shares of voting stock by Peter C. Kesling to Andrew C. Kesling.”4 Exhibit 5E. On May

18, 2004, Peter sent a letter to the law office of Newby, Lewis, Kaminski & Jones

(“NLKJ”) requesting that Daniel Lewis prepare documents to effect the sale of 5,410

shares of Peter’s voting stock to Andrew. Peter attached to the letter an outline of the

agreement noting that he would sell Andrew 5,293 shares at $144.71 and 117 shares,

which would “carry [Andrew] beyond 50 percent of the voting shares,” at $241.18.

Appellant’s Appendix at 576. The outline, signed by Peter, states: “I agree to the sale of

my shares of [TPO] Voting stock to Andrew C. Kesling as set forth above.” Id. at 577.

As part of the agreed-upon transaction between Andrew and Peter, Andrew agreed to pay

one-half of Lewis’s legal fee, and Lewis represented both Andrew and Peter.

       On May 21, 2004, Lewis sent a letter to Andrew with enclosed drafts of the two

agreements to purchase stock, and on May 24, 2004, Lewis sent the same to Peter. The

drafts listed “PETER C. KESLING” as Seller and “ANDREW C. KESLING” as Buyer,

stated that “[s]ince Buyer is an existing shareholder of [TPO], this sale and transfer of

       4
          We note that the minutes from the annual shareholder meeting held the same day indicate that,
at that time, there were eleven shareholders of TPO, and each shareholder was listed with the
corresponding amount of voting and non-voting shares as follows:

                           Peter C. Kesling                    16,670
                           Timothy J. Kesling                   7,049
                           David L. Kesling, Trustee            4,526
                           Andrew C. Kesling                    4,028
                           Christopher K. Kesling               3,632
                           Adam W. Kesling                      3,483
                           Emily A. Kesling                     3,483
                           Sharon F. Kesling, Trustee           3,234
                           Douglas L. Biege                     1,265
                           R. Thomas Rocke Exemption
                             Equivalent Trust                   1,152
                           Charlene J. Kesling                     50

Exhibit 6B.
                                                  10
shares is permitted under the terms” of the Shareholder’s Agreement, and noted that “[s]o

long as Buyer is not in default in making the payments . . . the Buyer shall be entitled to

all rights to vote the shares deposited with the Escrow Agent,” which was NLKJ. Exhibit

11.

       Soon after, Andrew expressed concern to Lewis about what would happen with his

TPO shares “if something happened to him,” and on June 16, 2004, Lewis sent Andrew a

letter with enclosures consisting of amended purchase agreements and a draft of a Voting

Trust Agreement (the “Voting Trust”). The Voting Trust stated that it was an agreement

“between ANDREW C. KESLING (“Shareholder”), and ANDREW C. KESLING

(“[Voting] Trustee”)” and that at its execution, “Shareholder shall assign and deliver all

stock certificates representing shares of voting stock of [TPO] to the [Voting] Trustee,

who shall cause the shares represented thereby to be transferred to the [Voting] Trustee as

voting trustee on the books of” TPO, and indicated that this included the shares he was

purchasing from Peter. Exhibit 17 at Paragraph 1. The Voting Trust stated that the

Voting Trustee or any successor “shall have the exclusive right to vote upon such shares”

and noted that in the event of death or disability of the Voting Trustee, “Peter C. Kesling

or Charlene J. Kesling, or their survivor, shall serve as first alternate successor

Trustee(s),” and that Lewis was named as second alternate successor Trustee. Id. at

Paragraphs 2, 5.

       Also, language was added to the purchase agreements reading: “So long as Buyer

is not in default in making the payments herein provided, the Buyer or any voting trustee

designated by Buyer shall be entitled to all rights to vote the shares deposited with the

                                            11
Escrow Agent.” Exhibit 13 at Paragraph 5. Also, a new paragraph titled “Death of

Buyer” was added to the draft purchase agreements which stated that “[i]n the event of

the death of the Buyer . . . the shares are subject to purchase by [TPO] or its shareholders

pursuant to the provisions of the Shareholder Agreement.” Id. at Paragraph 7. Lewis

included this paragraph “to remind everyone . . . what would happen,” because under the

Shareholder Agreement, if Andrew died, “he couldn’t pass the shares onto his children. . .

. Or his wife. . . . Because she was not a shareholder.” Transcript at 953.

       On June 21, 2004, Andrew and Lewis spoke by telephone and discussed making

amendments to the Trust. Andrew “wanted to be more precise about what would happen

to his shares” in the event of his death, and also wanted language in the purchase

agreements allowing for an opportunity to cure in the event of default in making

installment payments. Id. at 955. Based upon these concerns, Lewis made further

changes to the purchase agreements in what would be the final drafts. Paragraph 7 was

changed to read: “Death of Buyer. In the event of the death of the Buyer . . . the shares

are subject to disposition as stated in the Declaration of Revocable Living Trust dated

March 28, 2001, established by Buyer, as amended June 25, 2004.” Exhibit 15A, B at

Paragraph 7. Also, the default provisions were changed to provide Andrew a thirty-day

grace period and to allow Andrew to keep any shares he had paid for in the event of

default.

       On June 25, 2004, Peter, his wife Charlene, Andrew, Lewis, and another attorney,

James Kaminski, met at the NLKJ offices to finalize the sale of stock to Andrew.

Andrew, individually, and Peter signed both purchase agreements as amended (the

                                            12
“Stock Purchase Agreements”), and Lewis signed both agreements to accept his

appointment as escrow agent. Andrew’s Voting Trust was also executed; Andrew signed

as both Shareholder and Trustee of the Voting Trust, Peter and Charlene signed as the

First Successor Trustees, Lewis signed as the Second Successor Trustee, and Kaminski

signed as the Third Successor Trustee. Overall, the meeting lasted thirty minutes or less.

       Further, on that same day Andrew signed the First Amendment to Declaration of

Revocable Living Trust (the “Trust Amendment”), in which Andrew’s “[v]oting and non-

voting shares of [TPO], together with any voting trust certificates representing voting

shares of [TPO] held in voting trust” were allocated to the Marital Fund provided for in

the Trust upon the death or incapacity of Andrew. Exhibit 16 at Paragraph 3.04(a)(iii).

Also, Paragraph 3.06 states the following:

       Termination of Family Fund -- If my wife survives me, the Family Fund
       shall continue during the lifetime of my wife, Dorothy R. Kesling. Upon
       her death, or upon my death if she does not survive me, the Trustee shall
       take the following actions:

              (a)    The Trustee shall offer to sell all voting and non-voting
       shares of [TPO], together with voting trust certificates . . . held in any
       voting trust at the price according to a formula contained in the then
       existing Shareholders Agreement among [TPO] to the following existing
       shareholders:

                    (i)    To my father and mother, Peter C. Kesling and
              Charlene J. Kesling, or the survivor;

                      (ii)  If my father and mother are not living, then to
              the then living members of a class consisting of my uncle,
              David L. Kesling, my brother, Christopher K. Kesling, my
              sister, Emily Kesling, and my brother Adam W. Kesling, in
              equal shares.



                                             13
Id. at Paragraph 3.06. A similar provision for selling Andrew’s TPO shares to his

relatives was included in Paragraph 3.08 in the event of a Family Disaster. The Trust

Amendment was signed by Andrew as Grantor, pursuant to the Grantor’s power of

amendment reserved in Paragraph 8.01 of the Trust.

        After the Stock Purchase Agreements were signed, Peter endorsed his stock

certificates, which included certificates 56, 61, and 70, and provided them to his assistant,

Lori Allen, and Allen prepared the back of the certificates pursuant to instructions which

she received and noted that the new stock certificates were issued to “Andrew C. Kesling

Trust dated March 28, 2001.” Exhibits 36A, 36B, 36C. Previously, Lewis had prepared

a checklist regarding the steps necessary to prepare the stock certificates to complete the

transfer. Peter signed each of the certificates. Three stock certificates were issued in the

name of the Trust: Certificate 176 reflected ownership of the 117 shares Andrew

purchased at the premium rate, Certificate 177 reflected ownership of the other 5,293

shares Andrew purchased from Peter, and Certificate 178 reflected the 540 shares

Andrew owned prior to the purchase from Peter.5

        On February 28, 2006, at the TPO Board of Directors meeting, Peter expressed

 concern regarding royalty payments paid to Andrew “for the ‘859 patent invented by

 Andrew Kesling as well as payments from Kesling & Rocke for rent and no charge

 product supplied to the Kesling and Rocke clinic.” Exhibit 5I. Then, at the September

        5
         Prior to this time, the stock certificates in Andrew’s possession for the 540 shares were in the
name of Andrew C. Kesling.

         Also, at some point Certificates 176-178 were lost, and on January 9, 2008, Andrew executed an
affidavit to obtain a replacement stock certificate. In the affidavit, Andrew stated that he “is the Trustee
of the Andrew C. Kesling Trust dated March 28, 2001 and is the true, lawful, present and sole owner” of
the stock, and he signed the affidavit as the Trustee of the Trust. Exhibit 28.
                                                    14
 26, 2006 board meeting, the directors adopted a resolution forming an investigating

 committee to determine whether TPO “has a legal or equitable right or remedy to

 recover funds improperly paid by [TPO] to Andrew” and whether “it is in the best

 interest of [TPO] to pursue that right or remedy,” and delineating the specificities of the

 task. Exhibit 5J. In November 2006, based on this investigation, Peter filed a complaint

 against Andrew which was removed to federal court. On November 19, 2007, Andrew

 filed a reply brief in support of his summary judgment motion which contained the

 following footnote:

        Counsel recently learned that the stock purchased by Andrew was
        apparently transferred by Peter directly to the [Trust]. Because a revocable
        trust is a separate legal entity under Indiana law, Walz v. Walz, 423 N.E.2d
729, 732 (Ind. Ct. App. 1981); In re Canaday, 2007 WL 2694337, *10
        (Bkr. N.D. Ind. Sept. 12, 2007), the transfer renders Peter’s claims subject
        to dismissal under Trial Rule 12(b)(6) because the stock is no longer owned
        by Andrew and there is no evidence of any misrepresentations or omissions
        by Andrew, as trustee of the Trust in connection with the stock transfer as
        the Trust was not a party to the Stock Purchase Agreements.

Exhibit 45 at 1 n.2.6



        6
           We note that Peter argues in his brief that Andrew is judicially estopped from asserting that he
was a shareholder on June 25, 2004 because he asserted the opposite position in his reply brief in the
federal lawsuit. Andrew responds in his reply brief that judicial estoppel does not apply because “Peter
failed to demonstrate that Andrew gained some litigation advantage by presenting the argument in another
case.” Appellant’s Reply Brief at 7. Andrew notes that “Peter’s Brief failed to explain how the cited
language in a federal summary judgment brief permitted Andrew to gain an advantage” and “a reading of
the federal court’s decision denying Peter’s summary judgment motion finds no reference to the language
of Andrew’s counsel . . . and the federal judge expressly relied on Peter’s version of the facts, not
Andrew’s.” Id. (parentheses omitted).

          Indeed, for judicial estoppel to apply, “[t]here must have been a determination of the prior action,
or, at least, the allegations or admission must have been acted on by the court in which the pleadings were
filed or by the parties claiming the estoppel.” Alaska Seaboard Partners Ltd. P’ship v. Hood, 949 N.E.2d
1247, 1254 (Ind. Ct. App. 2011). We note that Peter does not direct us to, and our review of the record
does not reveal, that the federal court decision makes reference to this assertion by Andrew in his reply
brief in that litigation.
                                                     15
       On January 10, 2008, siblings of Andrew, Christopher, Adam, and Emily Kesling

(the “Siblings”), filed a complaint naming Andrew, the Trust, Peter, and TPO as

defendants, and requested that an “order be entered declaring that [they] are entitled to

purchase the 5,950 voting shares of TPO stock pursuant to the terms of the Shareholder

Agreement . . . .” Appellant’s Appendix at 50. In their complaint, the Siblings stated

that, as a result of Peter’s lawsuit in federal court, they were made aware that the 5,410

shares of stock sold to Andrew were not transferred to Andrew but rather to the Trust,

that “[t]he Trust was not an existing shareholder of TPO at the time the TPO shares were

transferred into it,” that this was a violation of the Shareholder Agreement, and that

therefore they were entitled to purchase the shares. Id. at 46. On February 29, 2008,

Peter, as part of his answer to the Siblings’ complaint, asserted a cross-claim against

Andrew requesting that the court rescind Stock Purchase Agreements executed on June

25, 2004 and return the stock to Peter because “Peter would not have entered into the

2004 Transaction, giving Andrew voting control of the Company, had he known that

Andrew had caused the Company to pay himself substantial royalties to which he was not

entitled.” Id. at 74. On September 5, 2008, Peter moved for leave to amend his answer

and cross-claim, stating that, based upon discovery provided by Andrew on July 17,

2008, Peter “learned that Andrew Kesling was not a shareholder of [TPO] in June, 2004.

The discovery of this new fact is important because it forms an additional basis for

Peter’s actual and constructive fraud claims . . . .” Id. at 265.

       On July 12, 2010, the court commenced a five-day bench trial in which evidence

consistent with the foregoing was presented. At trial, Peter testified that, at the meeting

                                              16
on June 25, 2004, the only changes highlighted by Lewis between the first drafts and

final copies of the purchase agreements were regarding the inclusion of the Voting Trust

and the changes to the default provisions. Peter also testified that he believed Andrew

was a shareholder on that date. Peter testified that he did not discuss the preparation of

the stock certificates with Allen or otherwise instruct her with regard to their preparation.

Peter testified that he did not read the stock certificates before signing them because he

“was just asked to sign, not to read,” and he “trust[ed] the people that prepared” them.

Transcript at 1095. Peter testified that the only trust of Andrew’s he knew about in 2004

was the Voting Trust. Allen testified similarly that she did not discuss the certificate

preparation with Peter, although she also testified that she did not remember who gave

her instructions to list the Trust as the transferee. Andrew testified that on June 25, 2004,

he believed that he owned his original shares individually and not in trust.

       On August 20, 2010, Andrew, Peter, the Siblings, and TPO each filed a post-trial

brief. On June 23, 2011, the court issued its Judgment and, after reciting the basic facts

of the case, stated as follows:

               4.     For many years prior to the filing of this lawsuit, Andrew
       Kesling (“Andrew”) along with his siblings, the Plaintiffs in this case,
       owned shares of TPO stock. On March 28, 2001, Andrew transferred all of
       his then existing TPO shares to his Revocable Trust (“Trust”). Andrew’s
       transfer to the Trust is reflected in paragraph 2.01 of the Trust. Andrew’s
       transfer to the Trust was in accord with the transfer provisions of TPO’s
       By-Laws, which provide that transfer of TPO shares may be accomplished
       by delivery of the certificate and completion of a separate written
       assignment signed by the owner of the shares. The Trust contained the
       necessary assignment and signature. Delivery of the certificate was
       accomplished because Andrew was both the owner of the shares and the
       settlor of the Trust. Hind[s] v. McNair, 129 N.E.2d 553, 565 (Ind. 1955).
       Under Indiana law, the transfer from Andrew to the Trust occurred upon

                                             17
execution of the Trust. In the Matter of Walz, 423 N.E.2d 729, 732 (Ind.
Ct. App. 1981).

       5.    Accordingly, from March 28, 2001 through June 25, 2004,
Andrew, individually, was not a TPO shareholder. Rather, during this
period the Trust was the owner of what had previously been Andrew’s
shares of TPO stock.

       6.     On June 25, 2004, Peter and Andrew entered into two
agreements wherein Peter sold 5,410 shares of TPO voting stock to
Andrew. The transaction was premised upon the fact that Andrew was an
existing shareholder of TPO.

       7.    Andrew’s status as an existing shareholder was material to the
transaction.

       8.      On January 10, 2008, Plaintiffs, Christopher Kesling, Adam
Kesling, and Emily Kesling, initiated this lawsuit and asserted that they
were each entitled to purchase certain shares of TPO stock based upon
events that transpired after June 25, 2004.

        9.     Plaintiffs’ request for relief is DENIED. All of the stock at
issue is being returned to Peter. Therefore, Plaintiffs’ claims are moot.

       10.    The Court is persuaded by the greater weight of the evidence
that Andrew knew he transferred all of his TPO shares to the Trust on
March 28, 2001 and failed to disclose that fact to Peter at the time he
entered into his agreement to purchase the stock referred to in Paragraph 6.

      11.    At a minimum, the evidence established that there was a
mutual mistake of a material fact between Peter and Andrew regarding
Andrew’s status as a shareholder on June 25, 2004.

        12.    Based upon the foregoing, the Court determines that Peter is
entitled to rescission of the June 25, 2004 agreements.

                                 *****

        16.   Based upon the Court’s rescission of the June 25, 2004
agreements, and in order to restore the parties to the position they were in
prior to June 25, 2004, the Court ORDERS the parties to forthwith develop
a plan to implement this Judgment to include:


                                    18
                     A.     Peter shall return to Andrew all payments Peter has
                            received from Andrew toward the purchase of the
                            5,410 voting shares.
                     B.     TPO shall cancel any and all stock certificates which
                            were associated in any manner with the June 25, 2004
                            agreements.
                     C.     TPO shall issue a new stock certificate to Peter which
                            reflects that Peter owns the 5,410 voting shares.
                     D.     Payment to Peter of the dividends Andrew received
                            since June 25, 2004 as a result of Andrew’s purported
                            ownership of the 5,410 voting shares.

              17.    Pursuant to the foregoing, Judgment is hereby entered in
       favor of Peter and against Plaintiffs, Andrew, and TPO.

Appellant’s Appendix at 40-42 (citations omitted).

       The issue is whether the court abused its discretion in concluding that Peter was

entitled to rescission of the Stock Purchase Agreements. Where, as here, the trial court

enters findings and conclusions sua sponte, we apply the standard of review set out in

Trial Rule 52. Chidester v. City of Hobart, 631 N.E.2d 908, 909 (Ind. 1994). “We

determine whether the evidence supports the findings and the findings support the

judgment.” Bowyer v. Ind. Dep’t of Natural Res., 944 N.E.2d 972, 983 (Ind. Ct. App.

2011) (quoting Garling v. Ind. Dep’t of Natural Res., 766 N.E.2d 409, 410 (Ind. Ct. App.

2002) (quoting Chidester, 631 N.E.2d at 910), trans. denied), reh’g denied. “In deference

to the trial court’s proximity to the issues, ‘we disturb the judgment only where there is

no evidence supporting the findings or the findings fail to support the judgment.’” Id.

(quoting Garling, 766 N.E.2d at 410) (quoting Oil Supply Co. v. Hires Parts Serv., Inc.,

726 N.E.2d 246, 248 (Ind.2000))). “We do not reweigh the evidence, but only consider

the evidence favorable to the trial court’s judgment.” Id.


                                            19
          While we review findings of fact under the clearly erroneous standard, we review

de novo a trial court’s conclusions of law. Id.; Fobar v. Vonderahe, 771 N.E.2d 57, 59

(Ind. 2002). “Where cases present mixed issues of fact and law, we have described the

review as applying an abuse of discretion standard.” Bowyer, 944 N.E.2d at 983; Fraley

v. Minger, 829 N.E.2d 476, 482 (Ind. 2005). We will conclude a judgment is clearly

erroneous if no evidence supports the findings, the findings fail to support the judgment,

or if the trial court applies the incorrect legal standard. Bowyer, 944 N.E.2d at 983-984.

“In order to determine that a finding or conclusion is clearly erroneous, an appellate

court’s review of the evidence must leave it with the firm conviction that a mistake has

been made.” Id.; Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). However, sua

sponte findings control only as to the issues they cover and a general judgment will

control as to the issues upon which there are no findings. Tracy v. Morell, 948 N.E.2d
855, 862 (Ind. Ct. App. 2011).        A general judgment entered with findings will be

affirmed if it can be sustained on any legal theory supported by the evidence. Id.

          As chronicled above, the crux of the trial court’s Judgment is that: (A) Andrew,

due to his Trust Declaration in 2001, was not a shareholder of TPO on June 25, 2004; and

(B) as such, Peter is entitled to rescission of the Stock Purchase Agreements due to a

mutual mistake of fact in Peter and Andrew’s understanding of Andrew’s shareholder

status.

          Before addressing the issues presented, however, we note that the doctrine of

mutual mistake provides that “[w]here both parties share a common assumption about a

vital fact upon which they based their bargain, and that assumption is false, the

                                             20
transaction may be avoided if because of the mistake a quite different exchange of values

occurs from the exchange of values contemplated by the parties.” Perfect v. McAndrew,

798 N.E.2d 470, 478 (Ind. Ct. App. 2003) (quoting Bowling v. Poole, 756 N.E.2d 983,

988-989 (Ind. Ct. App. 2001) (quoting Wilkin v. 1st Source Bank, 548 N.E.2d 170, 172

(Ind. Ct. App. 1990))). “It is not enough that both parties are mistaken about any fact;

rather, the mistaken fact complained of must be one that is ‘of the essence of the

agreement, the sine qua non, or, as is sometimes said, the efficient cause of the

agreement, and must be such that it animates and controls the conduct of the parties.’”

Id. (quoting Bowling, 756 N.E.2d at 989 (quoting Jackson v. Blanchard, 601 N.E.2d 411,

416 (Ind. Ct. App. 1992))). Where a mutual mistake of fact is present, the equitable

doctrine of rescission may apply. Tracy, 948 N.E.2d at 866; see also Poppe v. Jabaay,

804 N.E.2d 789, 796 (Ind. Ct. App. 2004) (noting that rescission of a contract may be

available in cases of “fraud, illegality, or mutual mistake”), trans. denied, cert. denied,

543 U.S. 1164, 125 S. Ct. 1333 (2005); Franklin v. White, 493 N.E.2d 161 (Ind. 1986)

(holding rescission of contract proper after determination of mutual mistake of fact).

A.     Shareholder Status

       We begin by addressing Andrew’s shareholder status on June 25, 2004, the date

the Stock Purchase Agreements were executed. First, to the extent that we must interpret

the Trust, we note that the interpretation of a trust is a question of law for the court.

Paloutzian v. Taggart, 931 N.E.2d 921, 925 (Ind. Ct. App. 2010) (citing Univ. of S. Ind.

Found. v. Baker, 843 N.E.2d 528, 531 (Ind. 2006)). The primary purpose of the court in

construing a trust instrument is to ascertain and give effect to the settlor’s intention and

                                            21
carry out this intention unless it is in violation of some positive rule of law or against

public policy.        Id. (citing Baker, 843 N.E.2d at 532; Malachowski v. Bank One,

Indianapolis, 590 N.E.2d 559, 565 (Ind. 1992); Walz, 423 N.E.2d at 733). This court is

not “at liberty to rewrite the trust agreement any more than it is at liberty to rewrite

contracts.” Id. (quoting Malachowski, 590 N.E.2d at 565-66). When a trust instrument

must be construed by a court, we attempt to discern the settlor’s intent in light of the facts

and circumstances existing at the time the instrument was executed.                            Id. (citing

Malachowski, 590 N.E.2d at 566).

       Also, we note that this court has stated:

       When property is delivered over to a trustee, whether by virtue of a trust
       agreement or a testamentary devise, the trustee takes the legal title to the
       property and the cestui trust or beneficiary takes the equitable title. Both
       have a property interest recognized by law. Where the trust provides that
       the trustee shall hold and manage the property and pay the income derived
       therefrom and a part of all of the corpus in its discretion to one beneficiary
       for life and the remainder, if any, to a remainder beneficiary upon the death
       of the first beneficiary, both the first beneficiary and the remainder
       beneficiary, upon the activation of the trust, acquire an interest and one that
       can be assigned by either beneficiary.

Breeze v. Breeze, 428 N.E.2d 286, 287-288 (Ind. Ct. App. 1981) (quoting In re

Trusteeship of Creech v. Russellville Bank, 130 Ind. App. 611, 619, 159 N.E.2d 291, 295

(1959)). Further, we note that “‘[i]f the owner of property declares himself trustee of the

property, a trust may be created without a transfer of title to the property.’” Hinds v.

McNair, 235 Ind. 34, 52, 129 N.E.2d 553, 563-564 (1955) (quoting 1 Restatement,

Trusts, § 17, cmt. a (1935); 1 Scott, Trusts, § 17.1).7


       7
           We note that Section 17 of the Restatement (Second) of Trusts states in relevant part:

                                                     22
        Although the question of whether the settlor, who places shares of stock into a

revocable inter vivos trust and names himself as trustee and as a beneficiary, retains his

shareholder status has not been examined in Indiana case law, the Indiana Supreme Court

has examined an instance in which an individual asserted property rights where the

property was held in a revocable trust. In Marshall Cnty. Tax Awareness Comm. v.

Quivey, remonstrater David Good collected 129 signatures on six remonstrance petitions

and “signed the verification form as a carrier of the petitions” as an individual rather than

as the trustee of a revocable living trust in which his interest in his home was held. 8 780
N.E.2d 380, 383 (Ind. 2002), reh’g denied. Based upon Good’s signing the petitions as

an individual, the Auditor determined that his “signature as a carrier was invalid” and

“invalidated all 129 of the signatures Good collected.” Id. The trial court ruled that the

Auditor “properly excluded the signatures Good collected because of his failure to show

ownership status by omitting his designation as trustee.” Id.

        On appeal, the Court observed that “[t]here seems to be no question that Good is

the beneficial owner of real property located in the school corporation, and as trustee is

also a record owner” and that the property was “located within the relevant school

district.” Id. at 385. The Court held: “We think it was clear enough who Good was and


        A trust may be created by

                (a)     a declaration by the owner of property that he holds it as trustee
                        for another person; or

                (b)      a transfer inter vivos by the owner of property to another person
                        as trustee for the transferor or for a third person; or . . . .
        8
         Good and his wife were “the settlors, trustees, and beneficiaries of the trust.” Marshall Cnty.,
780 N.E.2d at 383.

                                                   23
that, as trustee of a revocable trust created by himself and his wife, he was an owner of

property within the district.” Id. In so holding, the Court also discussed Ind. Code § 6-

1.1-20-3.2, which governs the verifications of petitions and remonstrances and noted that

the “statute does not permit County Auditors to add their own requirements for the

verification procedure.” Id. See also Oken v. Hammer, 791 P.2d 9, 10-13 (Colo. App.

1990) (holding that deed conveying property was valid despite the fact that seller

executed the deed of trust as “Rosann H. Stegall, a single person” rather than signing as

trustee of her living trust, in which the property was held).

       Assuming that Andrew’s Trust Declaration in 2001 had the effect of placing

Andrew’s shares into the Trust,9 the question becomes whether, under the circumstances

of this case, Andrew’s placement of his TPO voting stock into a revocable trust rendered

him a non-shareholder vis a vis the Shareholder Agreement. The parties disagree about

the legal status of a revocable trust in Indiana. Andrew cites to the first section in the

Indiana Trust Code, which defines a “trust” as “a fiduciary relationship between a person

who, as trustee, holds title to property and another person for whom, as beneficiary, the

title is held.” Ind. Code § 30-4-1-1(a). Andrew also notes that the Indiana Supreme

Court, in a decision from 1958 discussing a receivership, stated that “[a]n estate, a

receivership, a trusteeship are not parties to the judgment in the lower court because they

are not legal entities. A trust is represented by the fiduciary, who is the party to the

judgment.” Baugher v. Hall, 238 Ind. 170, 171-172, 147 N.E.2d 591, 592 (1958). Peter

cites other Indiana case law stating:

       9
        Of course, if the Trust Declaration did not have such an effect, then a controversy regarding
Andrew’s shareholder status on June 25, 2004, would not exist.
                                                 24
       The inter vivos trust is a unique legal entity. Through its use, the settlor
       may transfer property to a trustee reserving for the life of the settlor the
       beneficial use of the property with the remainder to designated
       beneficiaries. Although the settlor enjoys the beneficial use of the trust
       property until his death that trust property is not subject to the
       administration of his estate. Leazenby v. Clinton County Bank & Trust Co.
       (1976), 171 Ind. App. 243, 355 N.E.2d 861. That is, the trust property is
       not in the decedent-settlor’s estate. The Probate Code, which controls the
       distribution of decedent’s property, does not control the inter vivos
       distributions of property.

       In Smyth v. Cleveland Trust Co. (1961), 172 Ohio St. 489, 179 N.E.2d 60,
       the surviving wife challenged the validity of her husband’s creation of an
       inter vivos trust. The Ohio Supreme Court explained the distinction
       between the inter vivos distribution and the testamentary distribution:

              []Where, as here, a settlor transfers, assigns and sets over to a
              trustee title to property owned by him in proceeding to create
              a trust inter vivos, the interest therein passes immediately to
              the trustee, and the trust is consummated even though the
              trust instrument reserves to the settlor the income for life, an
              absolute power to revoke the trust in whole or in part and the
              right to control investments and further to modify the trust in
              any respect. Where the remainder over at his death is to be
              held for the benefit of his wife for life and later to be
              distributed to his heirs . . . , there is created, at the instant of
              creation of the trust, a vested equitable interest in the
              remaindermen subject to defeasance in whole or in part by the
              exercise of the power to revoke or modify. . . .

In re Walz, 423 N.E.2d 729, 732 (Ind. Ct. App. 1981); see also In re Weitzman, 724
N.E.2d 1120, 1123 (Ind. Ct. App. 2000) (citing Walz with approval). Thus, Walz states

that an inter vivos, revocable trust is a tool for estate planning and describes it as both

“unique” and a “legal entity.” Accordingly, Peter argues that the court did not abuse its

discretion when it “concluded based upon the fact that Andrew had transferred all of his

TPO shares to his Revocable Trust that ‘Andrew, individually, was not a TPO

shareholder.’” Appellee’s Brief at 37 (quoting Appellant’s Appendix at 41).

                                              25
        The evolution of the treatment of trusts in the law is highlighted by the

Restatements of Trusts. The Second Restatement states the following in its introductory

note:

               A trust is one of several juridical devices whereby one person is
        enabled to deal with property for the benefit of another person. Among
        other such devices are bailment, guardianship, and agency. These latter
        devices are to be found in all mature systems of law; the trust is a peculiar
        product of the Anglo-American system. The principles, rules, and
        standards of the law of Trusts owe their origin and development in large
        part to the circumstance that in England there were for centuries separate
        courts of common law and chancery, to which is due the distinction
        between legal interests and equitable interests which is the basis of the law
        of Trusts.

                                            *****

                In a trust there is a separation of interests in the subject matter of the
        trust, the beneficiary having an equitable interest and the trustee having an
        interest which is normally a legal interest. Thus the creation of a trust is a
        method of disposing of property. The creation of a trust includes also,
        however, the creating of a personal relation involving the rights and duties
        between the beneficiary and the trustee. In the origin of trusts and of uses
        out of which the modern trust has developed, the emphasis was laid out on
        the personal relation; but in the course of time the emphasis has shifted and
        is now laid on the aspect of a trust as a disposition of property. . . .

RESTATEMENT (SECOND) OF TRUSTS intro. note (1959).

        The Third Restatement contains the following introductory note to Chapter 21,

titled “Liability of Trust or Trustee to Third Party:”

                This Chapter states now-prevalent doctrine in the United States
        reflecting common-law and statutory concepts as they have evolved since
        the Second Restatement of Trusts. Id. § 268, Comment a, succinctly stated
        the traditional approach to trustee liability to third parties:

               [A] person to whom the trustee has incurred a liability in the
               administration of the trust . . . could obtain a judgment against
               the trustee personally and obtain satisfaction out of the
               trustee’s individual property, and the trustee could then obtain
                                                26
                reimbursement from the trust estate, provided that the liability
                was properly incurred by the trustee and that he had
                committed no breach of trust.

               Under this traditional approach . . . a trustee is personally liable on
        any contract made by the trustee, even if the trustee acted properly. . . . A
        trustee is entitled to indemnification from the trust estate if the trustee acted
        properly.

                Commentators have long criticized the traditional approach as unfair
        to trustees . . . . Reacting to these concerns, most American states no longer
        follow the traditional rules. Under the modern approach adopted in this
        chapter, third parties may proceed against a trustee in the trustee’s fiduciary
        (“representative”) capacity whether or not the trustee is also personally
        liable, with the trustee shielded from personal liability insofar as the trustee
        acted properly.

                The approach in §§ 105 and 106 recognizes modern reality rather
        than traditional concepts. Technically, the trust is still not generally
        recognized as a legal “entity,” but it is generally for federal tax purposes,
        and in practice trustees act on behalf of their trusts and are sued as trust
        representatives. Indeed, in this Chapter and elsewhere in this country, the
        trust is treated as an entity to such an extent that it is no longer
        inappropriate to refer to claims against or liabilities of a “trust” (as in the
        title and content of this Chapter) and to the liability or debt of a beneficiary
        to a “trust” (as in Chapter 20), or to refer to and treat trusts, in law and in
        practice, as if they were entities in numerous other contexts.

RESTATEMENT (THIRD) OF TRUSTS ch. 21, intro. note (2007) (emphasis added)

(parentheses omitted).

        Thus, as indicated by the most recent Restatement of Trusts (and indeed as the

arguments of the parties demonstrate), the legal status of a trust is an evolving concept.10


        10
            We note that a recent uniform law dealing with statutory trusts (also known as business trusts)
states that “[i]n large part because of uncertainty over the legal status of the business trust at common law,
use of the common-law trust as a mode of business organization declined over the course of the twentieth
century.” UNIFORM STATUTORY TRUST ENTITY ACT prefatory note (2011). Because of this uncertainty,
“at least thirty states have enacted legislation that validates the trust as a permissible form of business
organization.” Id. The Uniform Act notes:

        A statutory trust differs from a common-law trust in important respects. A common-law
                                                     27
Regarding Indiana specifically, we note that there are instances in Indiana case law in

which a revocable trust itself has been listed as a party to a lawsuit, rather than listing the

trustee acting on behalf of the trust as the party. See, e.g., Breeden Revocable Trust v.

Hoffmeister-Repp, 941 N.E.2d 1045 (Ind. Ct. App. 2010); Barkwill v. The Cornelia H.

Barkwill Revocable Trust, 902 N.E.2d 836 (Ind. Ct. App. 2009), trans. denied. However,

regardless of the legal position occupied by a revocable trust in Indiana, we think it a

different question whether, under the circumstances of this case, Andrew’s Trust

Declaration establishing a revocable trust in which he is the settlor, trustee, and a

beneficiary, constituted a transfer to a non-shareholder under TPO’s by-laws and the

Shareholder Agreement and extinguished his “ownership” over those assets, and thus

whether Andrew ceased to be a Shareholder of TPO after March 28, 2001.

        Andrew argues that “the Trust or trustee did not become an ‘owner’ merely by

taking legal title” because “[t]he Trust Code makes clear that a trustee is not an ‘owner.’”

Appellant’s Brief at 21 (citing Ind. Code § 30-4-3-15). Andrew argues that “the primary


        trust, whether its purpose is donative or commercial, arises from private action without
        the involvement of a public official. Because a common-law trust is not a juridical entity,
        it must sue and be sued, own property, and transact in the name of the trustee and in the
        trustee’s capacity as such. . . . A statutory trust is formed by the filing of a certificate of
        trust by a public official, typically the Secretary of State, in the public record.

Id. Section 302 of the Uniform Act, titled, “Statutory Trust as Entity,” states: “A statutory trust is an
entity separate from its trustees and beneficial owners.”

        We also note that the Uniform Act defines “common-law trust” as

        [A] fiduciary relationship with respect to property arising from a manifestation of intent
        to create that relationship and subjecting the person that holds title to the property to
        duties to deal with the property for the benefit of charity or for one or more persons, at
        least one of which is not the sole trustee, whether the purpose of the trust is donative or
        commercial. . . .

Id. at § 102(3).
                                                     28
indicia of ownership are title, possession, and control,” and that because “as grantor,

Andrew reserved the power to amend, modify or revoke the Trust Declaration and []

remove the Trustee with or without cause,” “the trustee lacked sufficient control over the

Trust and its estate to indicate that the trustee had become the owner of Andrew’s Pre-

2004 Shares.” Id. at 22-23. As support for his position, Andrew directs our attention to

instances in the law in which the settlor is assigned an ownership interest over assets held

in trust.

        First, Andrew points to the Internal Revenue Code, which provides that “[t]he

grantor shall be treated as the owner of any portion of a trust . . . where at any time the

power to revest in the grantor title to such portion is exercisable by the grantor . . . .” Id.

at 26 (quoting 26 U.S.C. § 676). Second, Andrew argues that “the ability of creditors to

obtain payment from the assets of a grantor trust for debts of the grantor, but not those of

the trustee, further demonstrates that the grantor owns the trust assets, not the trustee.”

Id. at 27. Andrew draws our attention to the Indiana Trust Code, which “provides that ‘if

the settlor is also a beneficiary of the trust, a provision restraining the voluntary or

involuntary transfer of his beneficial interest will not prevent his creditors from satisfying

the claims from his interest in the trust estate,’” Id. (quoting Ind. Code § 30-4-3-2(b)),

and that by “contrast, creditors of a trustee (instead of the grantor) may not recover the

trustee’s debt from the trust assets.” Id. at 28 (citing Ind. Code § 30-4-4-3(a)). Third,

Andrew points to case law from other jurisdictions. Id. at 28-29 (citing Amonette v.

IndyMac Bank, 515 F. Supp. 2d 1176, 1184 (D. Haw. 2007) (holding that “[b]ecause a

settlor of a revocable living trust retains an unlimited right to revoke any conveyance to

                                              29
the revocable living trust, it has an unfettered ownership interest even though title is

legally held by the trust” and that the settlor could pursue a Truth in Lending Act claim);

Engelke v. Estate of Engelke, 921 So. 2d 693, 696 (Fla. Dist. Ct. App. 2006) (holding that

“[b]ecause [grantor] retained a right of revocation, he was free to revoke the trust at any

point in time. Accordingly, he maintained an ownership interest in his residence, even

though a revocable trust held title to the property” and thus the grantor was entitled to

homestead protections)).

        Peter argues that “[t]he possibility that a grantor of a trust may be accountable for

federal tax purposes does not address whether the grantor was individually divested of

ownership of the shares upon creation of a valid trust,” noting that such a “circumstance

is analogous to the tax treatment of a limited liability company,” in which “there is no

dispute that when a limited liability company elects to pass its tax liability through to its

members, it remains a separate entity notwithstanding the election.” Appellee’s Brief at

50. Peter argues that Andrew’s arguments regarding creditors’ rights are not applicable

to this matter because “Andrew is not the sole beneficiary of the Revocable Trust.” Id. at

51. Peter also distinguishes the cases cited by Andrew on factual grounds.11

         Under the circumstances, in which Andrew in 2001 formed a revocable trust,

naming himself as trustee and beneficiary for life, and in his Trust Declaration assigned

        11
            Peter also argues that Andrew waived these arguments “because they were never raised before
the trial court.” Appellee’s Brief at 49. Andrew responds to this suggestion in his reply brief by citing to
Indiana Supreme Court precedent which states that although “substantive questions independent in
character and not within the issues or not presented to the trial court shall not be first made upon appeal,”
that “does not mean that no new position may be taken, or that new arguments may not be adduced”
regarding the issues properly presented. Appellant’s Reply Brief at 11 (quoting Wagner v. Yates, 912
N.E.2d 805, 811 n.1 (Ind. 2009)). Here, whether Andrew owned the TPO shares was before the trial
court.

                                                    30
his shares of TPO to the Trust, we find that Andrew was a Shareholder of TPO on June

25, 2004, when he entered into the Stock Purchase Agreements with Peter.                   As in

Marshall Cnty., there is no question that Andrew is the beneficial and record owner of the

shares of TPO, and indeed the Trust under Section 5.01(e) makes clear that Andrew is

entitled to vote the shares. In so holding, we are mindful of the fact that, as constructed,

the assets held in the Trust are reachable by Andrew’s potential creditors. Ind. Code §

30-4-3-2(b) (“. . . if the settlor is also a beneficiary of the trust, a provision restraining the

voluntary or involuntary transfer of his beneficial interest will not prevent his creditors

from satisfying claims from his interest in the trust estate.”); see also Fitton v. Bank of

Little Rock, 2010 Ark. 280, at 3-4, 7-8 (holding that wife is entitled to homestead

exemption in instance where the property is held by her revocable trust in which wife was

the settlor, trustee and one of the beneficiaries of the trust), reh’g denied; Mickam v.

Joseph Louis Palace Trust, 849 F. Supp. 516, 523 (E.D. Mich. 1993) (“[T]he Trust was a

revocable trust. Under Michigan law, a revocable trust is not a separate legal entity with

regard to the rights of creditors.”) (construing Michigan statute which assigns ownership

of assets held in revocable trust to the grantor regarding creditor’s rights) (citing United

States v. Peelle, 159 F. Supp. 45, 56 (E.D.N.Y. 1958) (construing similar New York

statute)), reconsideration granted in part.

       We are also persuaded by Andrew’s arguments pertaining to the Internal Revenue

Code, which assigns ownership of assets under such circumstances to the grantor. In

addition to the arguments advanced by Andrew, as one commentator has observed, the

IRS has repeatedly “ruled that the trust and the settlor are a single entity, thus making a

                                               31
sale or bona fide debt obligation between them impossible.”          Howard M. Zaritsky,

Revocable Inter Vivos Trusts, 860 Tax Management Portfolio (BNA), A-57 (2003)

(citing Rev. Rul. 85-13, 1985-1 C.B. 184).

       Further, the blurring of the lines between a settlor of a revocable trust and the

assets held in trust regarding ownership in tax law is illustrated by examining the

reasoning found in W & W Fertilizer Corp. v. U.S., 527 F.2d 621 (Ct. Cl. 1975), cert.

denied, 425 U.S. 974, 96 S. Ct. 2173 (1976), and subsequent legislative action. In W &

W Fertilizer, at issue was whether a corporation became ineligible for S Corporation

status after the taxpayer transferred his shares into a revocable inter vivos trust. 527 F.2d

at 622, 627. On appeal, the taxpayer argued that “it would be inconsistent not to consider

him the owner of the shares for Subchapter S eligibility purposes and yet tax him as their

‘owner’ on the income they produce.” Id. at 627. The court held that although “the

‘grantor trust rules’ of section 671 et seq.” are concerned “with actual command over the

property taxed,” “[s]ubchapter S was enacted as a remedial measure to relieve qualifying

small business corporations of a tax otherwise payable” and “[s]ection 1371(a)(2) limits

the benefits of the Act to corporations whose stock is owned solely by individuals or

estates” and thus “[w]here such a deliberately specific qualification is imposed, we must

strictly apply it lest the narrow benefit intended by Congress be unduly broadened.” Id.

at 627-628.

       However, W & W Fertilizer was decided prior to the Subchapter S Revision Act

of 1982, Pub. L. No. 97-354, 96 Stat. 1669 (1982), which added § 1361 redefining an S



                                             32
Corporation. § 2, 96 Stat. 1669 (1982). As currently constituted, I.R.C. § 1361(b)(1)

defines an S Corporation as:

        a domestic corporation which is not an ineligible corporation and which
        does not—

        (A)      have more than 100 shareholders,

        (B)      have as a shareholder a person (other than an estate, a trust described
                 in subsection (c)(2), or an organization described in subsection
                 (c)(6)) who is not an individual,

        (C)      have a nonresident alien as a shareholder, and

        (D)      have more than 1 class of stock.

I.R.C. § 1361(c)(2)(A) permits certain trusts to be included as shareholders of an S

Corporation, including “[a] trust all of which is treated (under subpart E of part I of

subchapter J of this chapter) as owned by an individual who is a citizen or resident of the

United States,” which includes Andrew’s Trust.                      I.R.C. §§ 676, 1361(c)(2)(A)(i)

(emphasis added).

        Thus, Congress amended the Internal Revenue Code and expanded upon the

Code’s view that settlors with the ability to control the assets of their revocable trusts

possess an ownership interest.12 This conclusion is bolstered by Wilson v. C. I. R., which

        12
           We note that the other sections in subchapter J, part I, subpart E of chapter 1 of the Internal
Revenue Code which assign trust ownership to the grantor are similar to the power to revoke in that they
vest a certain level of control over the trust corpus or income to the grantor. See I.R.C. § 673 (“The
grantor shall be treated as the owner of any portion of a trust in which he has a reversionary interest in
either the corpus or the income therefrom . . . .”); I.R.C. § 674 (“The grantor shall be treated as the owner
of any portion of a trust in respect of which the beneficial enjoyment of the corpus or the income
therefrom is subject to a power of disposition, exercisable by the grantor . . . .”); I.R.C. § 675 (noting that
“[t]he grantor shall be treated as the owner of any portion of a trust” in which the grantor possesses
certain administrative powers, including: (1) the power to deal for less than adequate and full
consideration; (2) the power to borrow without adequate interest or security; (3) the power to borrow the
trust funds; and (4) general powers of administration); I.R.C. § 677 (noting that the grantor shall be
treated as the owner of any portion of a trust in which the trust income is used for the benefit of the
                                                     33
held that the beneficial owners of corporate stock, which are also those “who bear[] those

tax consequences,” determine whether to “consent to the subchapter S election.” 560
F.2d 687, 689 (5th Cir. 1977). Thus, because Andrew is responsible for the taxes of his

TPO stock, he is the person who provides consent to TPO operating as an S Corporation.

        We turn next to the relevant TPO corporate documents and apply these principles.

First, we note that, under the corporate by-laws, two alternative methods for transferring

TPO stock were established, both of which required “delivery of the certificate” and

either an endorsement to the recipient or a separate document assigning the certificate or

a power of attorney. In either case, it is undisputed that Andrew did not “deliver” his

stock certificates for transfer prior to June 25, 2004; rather, to the extent that Andrew

placed his shares in the Trust, such placement was effected merely by the execution of his

Trust Declaration. As noted above, “‘[i]f the owner of property declares himself trustee

of the property, a trust may be created without a transfer of title to the property.’” Hinds,
235 Ind. at 52, 129 N.E.2d at 563-564; see also Taliaferro v. Taliaferro, 921 P.2d 803,

810 (Kan. 1996) (“So also, the owner of property can create a trust by executing an

instrument conveying the property to himself as trustee. In such a case there is not in fact


grantor). Conversely, I.R.C. § 678 states that:

        A person other than the grantor shall be treated as the owner of any portion of a trust with
        respect to which:

                (1)      such person has a power exercisable solely by himself to vest the
                         corpus or the income therefrom in himself, or

                (2)      such person has previously partially released or otherwise
                         modified such a power and after the release or modification
                         retains such control as would, within the principles of sections
                         671 to 677, inclusive, subject a grantor of a trust to treatment as
                         the owner thereof.
                                                    34
a transfer of legal title to the property, since he already has legal title to it, but the

instrument is as effective as if he had declared himself trustee.”) (quoting RESTATEMENT

(SECOND) OF TRUSTS § 17 cmt. a (1959)).

        Second, the Shareholder Agreement restricting a shareholder’s ability to transfer

shares of TPO to a non-shareholder stated that its purpose was “to protect the small

business corporation qualification by restricting the transfer of shares to persons not now

shareholders.” Exhibit 4 at 1. The Shareholder Agreement established that while there

would not be limits imposed on transferring shares to existing shareholders, if a

shareholder desired to sell shares the shareholder would first have to give TPO the right

to purchase and subsequently give the other shareholders the same right. However,

Andrew’s Trust Declaration for estate planning purposes did not deprive Andrew of

control of his property, and he continues to be responsible for the taxes thereon and his

creditors can reach the shares. At any point, Andrew can revoke the Trust, in which case

there would be no debate about where ownership lies. Finally, to the extent that Indiana

law provides that the equitable interest in property held in trust is vested in the trust

beneficiaries, we note that Andrew is the named beneficiary for life. Thus, we conclude

that Andrew’s Trust Declaration did not deprive him of his status as a shareholder of

TPO.13 See Fla. Nat’l Bank of Palm Beach Cnty. v. Genova, 460 So. 2d 895, 897 (Fla.

1985) (“A revocable trust is a unique type of transfer. . . . [W]hen a settlor sets up a



        13
           To the extent that Peter suggests that “the 1999 Resolution makes absolutely clear that a
transfer to a trust is a transfer to a non-shareholder,” Appellee’s Brief at 49, we note that the 1999
Resolution recognized that shareholders could establish revocable trusts and set forth a mechanism giving
the company oversight over the trust to ensure that the trusts established would be in compliance with the
Shareholder Agreement.
                                                   35
revocable trust, he or she has the right to recall or end the trust at any time, and thereby

regain absolute ownership of the trust property. This retention of control over property

distinguishes a revocable trust from the other types of conveyances.”); In re Marriage of

Perry, 68 Cal. Rptr. 2d 445, 447 (Cal. Ct. App. 1997) (“Living trusts are popular estate

planning devices. Technically speaking, they are not ‘estates’ in themselves, but devices

to manage an ‘estate.’”); Cf. Empire Prop. v. Cnty. Of Los Angeles, 52 Cal. Rptr. 2d 69,

72 (Cal. Ct. App. 1996) (noting that, under the California Code of Regulations, although

a “change in ownership” generally “occurs upon creation of the trust by the transfer of

real property into the trust,” there are several exceptions “including an exception for the

transfer of real property into a revocable trust” and that a change in ownership does occur

at the time the revocable trust becomes irrevocable “unless the trustor—transferor

remains or becomes the sole present beneficiary”).

B.      Rescission

        Because we hold that Andrew’s Trust Declaration did not extinguish his rights as a

Shareholder of TPO, and therefore that he was a Shareholder on June 25, 2004, there is

no mutual mistake of fact upon which to base an order of rescission in favor of Peter.

Accordingly, we conclude that the court abused its discretion when it ordered the Stock

Purchase Agreements to be rescinded and the shares returned to Peter.14

        Having made these determinations, however, we note what this opinion does not

address. The Siblings in their brief request that “if this Court determines that Peter is not

        14
           We also note that the agreements signed by Peter and Andrew contain the “Death of Buyer”
provision noted above which states: “In the event of the death of the Buyer . . . the shares are subject to
disposition as stated in the Declaration of Revocable Living Trust dated March 28, 2001, established by
Buyer, as amended June 25, 2004.” Exhibit 15A, B at Paragraph 7 (emphasis added).
                                                    36
entitled to rescind the June 25, 2004 agreements, then [the Siblings’] claims are no longer

moot and the case should be remanded to the trial court for a determination” of their

claims. Siblings’ Brief at 6-7. As indicated above, this appeal is of an interlocutory

nature and regards the court’s ruling on Peter’s claim for rescission; however, it was the

Siblings who filed the original complaint in January 2008 alleging five counts: Count I,

breach of fiduciary duty; Count II, tortious breach of duty of good faith and fair dealing;

Count III, actual fraud; Count IV, constructive fraud; and Count V, breach of contract.

The court in its Judgment found these claims to be moot in light of its judgment of

rescission.

       In his reply to the Siblings’ brief, Andrew argues that they “are not entitled to ask

the Court of Appeals to remand the case to the Trial Court” because “they failed either to

appeal directly or to assert cross-appeal.” Reply to Siblings’ Brief at 1. Ind. Appellate

Rule 9(D) provides in part that “[a]n appellee may cross-appeal without filing a Notice of

Appeal by raising cross-appeal issues in the appellee’s brief.” In their brief, the Siblings

repeatedly assert that if this court reverses the trial court’s order of rescission, then we

should remand for the court to rule on their claims. See Siblings’ Brief at 1, 2, 6-7.

Accordingly, we find this sufficient to preserve the issue on appeal, and we remand for

the court to rule on the claims raised by Siblings.15

       For the foregoing reasons, we reverse the court’s Judgment and remand.

       Reversed and remanded.


       15
        Also, we note that our opinion today does not address whether Andrew’s Trust Declaration and
Trust Amendment violated the Shareholder Agreement or the 1999 Resolution, which is not before this
court.
                                                37
MAY, J., and CRONE, J., concur.




                                  38